SHAREHOLDERS AGREEMENT OF DRAFT II PARTICIPAÇÕES S.A. VBC ENERGIA S.A., former Serra da Mesa Energia S.A., a joint-stock corporation with offices in the city of São Paulo, State of São Paulo, at Avenida Engenheiro Luís Carlos Berrini, 1297/1307, 13th floor, suite 132, enrolled with the National Register of Legal Entities of the Ministry of Finance (“CNPJ/MF”) under No.00.095.147/0001-02, hereinafter simply referred to as “VBC”; 521 PARTICIPAÇÕES S.A., a joint-stock corporation with offices in the city of Rio de Janeiro, State of Rio de Janeiro, at Praia de Botafogo, 501 – 4th floor, enrolled with the National Register of Legal Entities of the Ministry of Finance (“CNPJ/MF”) under No.01.547.749/0001-16, hereinafter simply referred to as “521”; BONAIRE PARTICIPAÇÕES S.A., a joint-stock corporation with offices in the city of São Paulo, State of São Paulo, at Avenida Juscelino Kubitscheck, 50, 18th floor – part occupancy, enrolled with the National Register of Legal Entities of the Ministry of Finance (“CNPJ/MF”) under No.02.117.801/0001-67, hereinafter simply referred to as “BONAIRE”; and they may be individually referred to as PARTY, or collectively PARTIES; and, as Intervening Consenting Party, DRAFT II PARTICIPAÇÕES S.A., whose name shall be changed to CPFL Energia S.A., a joint-stock corporation with offices in the city of São Paulo, State of São Paulo, at Rua Iguatemi, 192, suite 121, enrolled with the National Register of Legal Entities of the Ministry of Finance (“CNPJ/MF”) under No. 02.429.144/0001-93, hereinafter simply referred to as “COMPANY”; the PARTIES and COMPANY being represented according to their respective bylaws, WHEREAS the PARTIES: (i)hold the majority of the capital of COMPANY, a holding resulting from the reorganization of investments of VBC, 521, and BONAIRE in the electricity power industry; (ii)hold a direct equity in Companhia Paulista de Força e Luz — CPFL (hereinafter referred to as CPFL-D) and in CPFL Geração de Energia S.A. (hereinafter referred to as CPFL-G); (iii)are bound to increase the capital of COMPANY upon the transfer of all shares owned in the capital of CPFL-D and CPFL-G; (iv)wish to list COMPANY’s shares in Brazilian stock exchanges, according to the rules of the New Market, and abroad; and (v)wish to regulate the exercise of the voting right inherent to their shares, the restriction on the circulation, the mutual relations as controlling shareholders, as well as to establish the general principles to exercise of the controlling power and manage COMPANY and the SUBSIDIARIES thereof, They have agreed to enter into this Shareholders Agreement, pursuant to, and for the purposes of article 118, including its paragraphs, Law Nr. 6.404, of 12/15/1976, which shall be governed as follows: CLAUSE ONE – DEFINITIONS Unless as otherwise clearly required by context, the capitalized terms and expressions below shall have the meanings set forth in this clause: (a)SHARES or BOUND SHARES – the common shares issued by the COMPANY and owned by the PARTIES (sub-clause 3.1), as well as any shares added to the equity of each of the PARTIES by virtue of subscription, split or bonus; (b)LITIGATION SHARES – such BOUND SHARES that are object of arrest, seizure or legal attachment; (c)AGREEMENT – this Shareholders Agreement, which is the only voting agreement executed by and between the PARTIES, which are hereby bound not to execute any other agreement of the same nature with the PARTIES or with third parties during the effectiveness hereof; (d)AFFILIATE – shall mean, in relation to each PARTY, the legal entity acting as its parent company, subsidiary, or directly or indirectly controlled by the same parent company(ies) of the PARTY, (e)CONTROL BLOCK – the block of BOUND SHARES, owned by the PARTIES, representing more than 50% of COMPANY’s voting capital, which entitle them to preponderance in company resolutions; (f)ASSOCIATED COMPANY – a company in which COMPANY holds no less than ten percent (10%) of the voting capital, without, however, controlling it; (g)SUBSIDIARY – a company in which COMPANY, directly or through other companies, holds the controlling power, (i)individually, for being the holder of voting rights that entitle it on a permanent basis preponderance in company resolutions and the power to elect the majority of the managers, or (ii)for participating in the control block governed by Shareholders or Quotaholders Agreement; (h)BYLAWS – the COMPANY’S bylaws, which – based on CPFL-D’s current bylaws – shall, in no more than 60days as of this date, be restated to reflect the changes in the Brazilian Corporate Law (“Lei das S.A.’s”) and the provisions hereof, including any amendment approved during the effectiveness thereof; (i)ANNUAL BUDGET – the annual budget containing an estimate of the operating revenues and expenses, of the costs and investments, the cash flow, the amount to be used to pay dividends, the inversions of resources with own capital or that of third parties and other data deemed required by COMPANY’s management; (j)OFFEROR – the PARTY willing to dispose of the BOUND SHARES to a third party or to any of the other PARTIES or, for the purposes of Clause 12, that whose control is changed; (l)RELATED PARTY(IES) – partner(s), quotaholder(s) or shareholder(s) of the PARTIES, to wit: (i)in relation to VBC: Votorantim Energia Ltda., Bradesplan Participações S.A. and Camargo Corrêa Energia Ltda., and their respective AFFILIATES; (ii)in relation to 521: PREVI – Caixa de Previdência dos Funcionários do Banco do Brasil, and their AFFILIATES; (iii)in relation to BONAIRE: Funcesp – Fundação Cesp, Petros – Fundação Petrobrás de Seguridade Social, Sistel – Fundação Sistel de Seguridade Social, Sabesprev – Fundação Sabesp de Seguridade Social and their respective AFFILIATES; (m)5-YEAR BUSINESS PLAN – COMPANY’s 5-year business plan comprising the strategic planning, which shall contain the investment plans and the projections for a period of five (5)fiscal years of COMPANY and the SUBSIDIARIES thereof, comprising activities, strategies, new investments, and business opportunities, the amounts to be invested or otherwise contributed from resources of its own or third parties, as well as the expected return and profit rates; (n)PREVIOUS MEETING – meeting of the PARTIES to be held before any General Meeting or meeting of the Board of Directors of COMPANY, the SUBSIDIARIES or ASSOCIATED COMPANIES, in order to define the orientation of the vote to be given by representatives of the PARTIES in such corporate bodies; (o)ECONOMIC VALUE — shall mean the value of the BOUND SHARES, evaluated by the discounted cash flow method, according to criteria usually adopted in the evaluation of companies in the industry, carried out by a reputable expert company, to exercise the preemptive right in case of change of control of the PARTY, as set forth in clauses 11 and 12. CLAUSE TWO – OBJECT 2.1 The object hereof is to assure and govern the exercise of the control of COMPANY and its SUBSIDIARIES, the PARTIES being jointly bound to maintain the ownership of a block of SHARES that entitle them on a permanent basis to the majority of votes in the General Meetings, and the power to elect the majority of managers and audit committee members of COMPANY and (by intermediation thereof) of its SUBSIDIARIES. CLAUSE THREE – BOUND SHARES 3.1 The following SHARES of each PARTY are bound to the AGREEMENT, which comprise the participation percentage in the entire capital of COMPANY and in the CONTROL BLOCK, as shown in the table below: PERCENTAGE NUMBER OF COMMON IN THE ENTIRE IN THE PARTY SHARES CAPITAL CONTROL BLOCK VBC 19,571 36.26 45.32 521 16,410 30.40 38.00 BONAIRE 7,203 13.34 16.68 Total Shares 43,184 80.00 100.00 3.1.1 Pursuant to WHEREAS (iii)above, the PARTIES shall increase the capital of COMPANY upon the transfer of all common and preferred shares issued and owned by CPFL-D and CPFL-G, most of which were jointly purchased thereby, and the least of which were individually purchased by one or some of the PARTIES. For the purposes of the provisions in this clause 3, CPFL-D and CPFL-G jointly purchased shares (hereinafter referred to as “CPFL JOINTLY PURCHASED SHARES”) are those the manner of acquisition of which was one of the following: a) shares (common or preferred) purchased (i)at CPFL-D privatization auction (including those alienated by the State and those corresponding to the balance not purchased by the employees); and (ii)resulting from the share purchase public offer made by DOC 4 Participações S.A.; b) CPFL-D and CPFL-G shares subscribed in increases of their capitals from November/1997 through March/2002, resulting from the exercise of the preemptive right inherent to the shares referred to in item “a” above; c) class “C” preferred bonus shares by CPFL-D, corresponding to the shares referred to in letters “a” and “b” above; and d) CPFL-G common and preferred shares, corresponding to the shares referred to in letters “a” to “c” above, received by the PARTIES resulting from the partial split-up of CPFL-D. After the increase of capital to which sub-clause 3.1.1 refers, in addition to the SHARES referred to in sub-clause 3.1., the portion of new subscribed shares issued by the COMPANY corresponding to the transfer of eighty percent (80%) of the “CPFL JOINTLY PURCHASED SHARES” shall be bound to the AGREEMENT. An Amendment to the AGREEMENT to be executed after the increase of capital shall set forth the new amount of BOUND SHARES of each PARTY, the percentage in relation to the full capital of COMPANY and to the CONTROL BLOCK. 3.2 The PARTIES shall be bound at all times to exercise the voting right inherent to the common shares of the COMPANY, of which they are, now or in the future, holders in accordance with this AGREEMENT, even if some of such shares are not bound to the AGREEMENT, by which they can only grant voting rights to third parties on the unbound shares, through a power of attorney, usufruct, pledge or another proper mean, if the third party is required to vote according to the instruction of the PARTY that granted such third party the right to vote. CLAUSE FOUR – GENERAL PRINCIPLES IN CONDUCTING CORPORATE MATTERS 4.1 The PARTIES shall be bound to exercise the voting right inherent to the SHARES, the controlling power they have over the managers of COMPANY, and its SUBSIDIARIES and ASSOCIATED COMPANIES, and the rights hereunder in order to apply the following principles, guidelines and policies: a) to promote and observe the basic objective of COMPANY and its SUBSIDIARIES, companies engaged in the electricity power generation, transmission, and distribution industry, and like activities, in order to assure the operation of the facilities and equipment required for the exploration of the respective public service concessions, and to assure the continuation, regularity, and quality of the electricity power services provided; b) to take into account, in the strategic decisions of COMPANY and its SUBSIDIARIES, the interest of the PARTIES to safeguard the continuation and expansion of the operations of COMPANY and its SUBSIDIARIES, the financial return of the investments and to promote the provision of proper services by the SUBSIDIARIES, within the quality and competitive standards required for the good service to users and in compliance with the obligations of franchisees; c) to implement in COMPANY and its SUBSIDIARIES a dividend distribution policy in a currency that entitle its shares the characteristics of savings security in order to have periodic income, without prejudice of the constitution of the reserves provided for in the ANNUAL BUDGET or in the 5-YEAR BUSINESS PLAN, and that are required for the expansion plan of its activities and for the improvement of the provision of services of the franchises explored by the SUBSIDIARIES; d) to adopt a dynamic management structure in COMPANY and SUBSIDIARIES within the minimum standard required for its good management, comprised by qualified and reputable professionals; e) to prepare guidelines for the activities and management of COMPANY and SUBSIDIARIES to be reflected (i)in the 5-YEAR BUSINESS PLAN; and (ii)in the ANNUAL BUDGET of COMPANY and SUBSIDIARIES, prepared in accordance with the 5-YEAR BUSINESS PLAN. 4.2 Any business or agreement to be executed by COMPANY or its SUBSIDIARIES with a RELATED PARTY shall be concluded strictly based on mutual and market conditions, as such business or agreement had been contracted with third parties. CLAUSE FIVE – PREVIOUS MEETINGS Before any General Meeting or meeting of the Board of Directors of COMPANY, its SUBSIDIARIES or its ASSOCIATED COMPANIES to resolve on any of the matters set forth in sub-clauses 5.4 and 7.4, the PARTIES, called as provided for in sub-clause 5.2, shall meet to define the manner by which the vote will be exercised by their representatives in accordance with the provisions herein. 5.2 The PREVIOUS MEETINGS shall be called by the chairman of the Board of Directors of COMPANY or its SUBSIDIARY, by any other two members of the Board, acting together, by any member of the Board of Directors of the ASSOCIATED COMPANY appointed by COMPANY or further by any of the PARTIES, upon written notice sent by any means to the addresses referred to in sub-clause 17.6, at least three (3)business days in advance. The meetings shall be held at COMPANY’s principal place of business or as otherwise previously informed, provided that such place is located in the same city of its principal place of business, at least twenty-four (24)hours before the General Meeting or meeting of the Board of Directors. The PREVIOUS MEETINGS calls shall include the agenda to be discussed, and a copy of any supporting document required should be attached thereto. 5.3 The PREVIOUS MEETINGS shall take place with the presence of the representatives of the PARTIES holding at least fifty-one percent (51%) of the BOUND SHARES, the PARTIES being bound to appear thereat by proxies with powers to resolve on the agenda. 5.4 A PREVIOUS MEETING shall be mandatory for all matters requiring the approval of the General Meeting or for those in which the Board of Directors of COMPANY, or its SUBSIDIARIES, can only resolve by the qualified majority (pursuant to sub-clause 7.4). A PREVIOUS MEETING shall also be required for the Board of Directors (of COMPANY and its SUBSIDIARIES) to resolve on the following matters: a) approval of the other members of the Staff of Officers, appointed by the Chief Executive Officer previously elected by the Board of Directors; and b) execution of agreement of any nature in a total amount higher than R$ 20million, even if such agreement is related to the expenses set forth in the ANNUAL BUDGET or in the 5-YEAR BUSINESS PLAN. 5.5 The PARTIES and their representatives in resolutions of COMPANY or its SUBSIDIARIES shall postpone or adjourn the General Meeting or meeting of the Board of Directors called to resolve on a matter subject to the PREVIOUS MEETING when (i)for any reason, until the date of the General Meeting or meeting of the Board of Directors, the PREVIOUS MEETING had not been held; or (ii)if held, there is no valid decision of the PARTIES. In both cases, the postponement or adjournment shall be maintained until the PARTIES previously meet and a valid decision is made (sub-clause 5.6). In case the valid decision is not made only in relation to some aspects of the agenda, the PARTIES shall cause such aspects to be removed from the order of the day, and shall resolve on the other aspects as defined in the PREVIOUS MEETING. 5.6 All resolutions of the PARTIES in PREVIOUS MEETINGS shall be adopted by the simple majority (50% + 1) of the BOUND SHARES, except those to which General Meeting is incumbent and those subject to the approval of the qualified majority of the Board of Directors, as determined in sub-clause 7.4, for which the approval of the PARTIES representing at least eighty percent (80%) of the BOUND SHARES shall be required. In the PREVIOUS MEETINGS each BOUND SHARE entitled to one vote, and the blank votes or denials shall – for the purposes of the decision on matters requiring the approval of the qualified majority – be computed as approval of the proposal with the largest number of votes. The orientation of vote defined by the PARTIES in PREVIOUS MEETING shall be followed uniformly and in block by the representatives of the PARTIES in the resolutions of COMPANY, its SUBSIDIARY or ASSOCIATED COMPANY resolving thereon. 5.7 If the ANNUAL BUDGET of COMPANY and/or its SUBSIDIARIES had not been approved by the qualified majority until the first business day of the year to which it refers, the monthly disbursement (excluding new investments) up to the amount of one-twelfth (1/12) or the budget approved for the previous year, with the adjustment of the respective amounts based on the variation of the IGP-M, published by Getúlio Vargas Foundation shall be automatically authorized. Such disbursement authorization shall be in force only during the first quarter of the subsequent year. After this period, only expenses and investments required to assure the operations of COMPANY and its SUBSIDIARIES for the continuation of the provision of services and projects and investments already approved and in progress may be made. 5.8 The impediment to participate by representatives of any of the PARTIES in any of the Assistant Committee of the Board of Directors of COMPANY and/or its SUBSIDIARIES for the reasons set forth in sub-clause 8.9.6 shall not restrict, for any purpose or effect, the participation of the same PARTY in the PREVIOUS MEETING to resolve on such matter, in which it may exercise its voting right in full. 5.9 The failure to appear by any of the PARTIES at a PREVIOUS MEETING duly called and held shall imply in the full acceptance thereby of the resolution adopted by the majority of votes of the BOUND SHARES owned by the PARTIES present at the meeting, and the votes corresponding to the SHARES of the absent PARTY shall be computed as favorable votes for the purposes of calculation of the qualified majority in the cases required hereunder. The chairman of the General Meeting or of the Board of Directors, of COMPANY and its SUBSIDIARIES, shall not compute the vote given by representatives of the PARTY in breach of the provisions hereof or the resolutions of the PREVIOUS MEETING (sub-clauses 5.4 and 5.6.2). In such event, any of the representatives of the other PARTIES may, by submitting a copy of the minutes of the PREVIOUS MEETING in which the matter had been resolved by the PARTIES, required the vote of the party in breach to be considered and calculated as previously approved in the PREVIOUS MEETING. The failure to appear at the General Meeting or the meeting of the Board of Directors of COMPANY or its SUBSIDIARIES, as well as the abstention to vote of the representative of any PARTY or member of the Board of Directors elected thereby in accordance with this AGREEMENT, entitled any of the representatives of the other PARTIES to participate, as the case may be, in the General Meeting or in the meeting of the Board of Directors, and exercise the voting right (i) in the case of a General Meeting, with the shares owned by the absent or non-voting PARTY, and (ii)in the case of a meeting of the Board of Directors, on behalf of the absent or non-voting member of the board. The minutes of the PREVIOUS MEETING shall be summarily transcribed, and, pursuant to art. 130, § 1, Law 6.404/76, it shall be allowed to present separate votes and protests, which, initialed by the presents, shall be filed by the PARTIES – which shall include, clearly and accurately, the resolution of the PARTIES and the sense of vote that its representatives – in General meetings and Boards of Directors, of COMPANY and its SUBSIDIARIES and ASSOCIATED COMPANIES – shall manifest or approve in the respective resolutions. Upon the resolution of the majority of the PARTIES, the PREVIOUS MEETINGS may be tape-recorded. CLAUSE SIX – EXERCISE OF THE VOTING RIGHT IN THE GENERAL MEETINGS GENERAL MEETINGS 6.1 The
